         Case 5:18-cv-03177-JTM Document 32 Filed 10/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

VICTOR LOGAN,
           Petitioner,

       vs.                                              No. 18-3177-JTM

SHANNON MEYER, Warden, et al.,
          Respondents.


                             MEMORANDUM AND ORDER



       Under Rule 11 of the Rules Governing Section 2254 Cases, “the district court

must issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” A certificate of appealability should issue “only if the applicant has

made a substantial showing of the denial of a constitutional right,” and the Court

identifies the specific issue that meets that showing. 28 U.S.C. § 2253.

       A petitioner meets this standard by showing “that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). For the reasons stated more fully in the court’s Order

of October 8, 2020 (Dkt. 26), the Court finds that petitioner has not satisfied this

standard. Petitioner’s arguments fell far short of demonstrating any constitutional

deprivation, and the Court denies a certificate of appealability as to its ruling on

petitioner’s Section 2254 petition.
         Case 5:18-cv-03177-JTM Document 32 Filed 10/23/20 Page 2 of 2




      IT IS HEREBY ORDERED this day of October, 2020, that petitioner’s motion

(Dkt. 29) for a certificate of appealability as to the ruling on petitioner’s Section 2254

petition is DENIED.



                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            2
